NOTE: This order is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2009-3165

                                     EDWIN FONG,

                                                 Petitioner,

                                            v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                 Respondent.

     Petition for review of the Merit Systems Protection Board in SF0752080497-1-1.

                                       ON MOTION

                                        ORDER
       The United States Postal Service moves without opposition to reform the official

caption to designate the Merit Systems Protection Board as respondent.

       Edwin Fong filed an appeal at the Board alleging that the Postal Service

improperly reassigned him and failed to follow applicable reduction-in-force regulations.

Additionally, Fong alleged that his subsequent acceptance of a support specialist position

was an involuntary reduction-in-grade. The Board determined that it lacked jurisdiction

over Fong's claims because the reassignment and his acceptance of another position

with the same pay and grade were not appealable adverse actions.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.

         Accordingly,

         IT IS ORDERED THAT:

               The motion is granted. The revised official caption is reflected above.

               The Board should calculate its brief due date from the date of filing of this

order.

                                                     FOR THE COURT


      JUL 23 2009
                                                     /s/ Jan Horbaly
           Date                                      Jan Horbaly
                                                     Clerk

cc:      Edwin Fong
         Austin M. Fulk, Esq.
                                                                   PILED
         Joyce G. Friedman, Esq.                          U.S. COURT OF APPEALS FOR
                                                             ME FEDERAL CIRCUIT



s20                                                          JUL 23 2009
                                                               JAN HOADALT
                                                                  CLERK




2009-3165                                        2